Irving L. Levey, J.
Motion to remit forfeiture is granted. At the time the case was called for trial in General Sessions, the defendant was in the United States Army and the court was *6advised of that fact. Under the circumstances, the State courts are bound by the provisions of the Federal Soldiers’ and Sailors’ Civil Relief Act of 1940 (U. S. Code, tit. 50, Appendix, § 513, subd. [3]), particularly subdivision (3): “ Whenever, by reason of the military service of a principal upon a criminal bail bond the sureties upon such bond are prevented from enforcing the attendance of their principal and performing their obligation the court shall not enforce the provisions of such bond during the military service of the principal thereon and may in accordance with principles of equity and justice either during or after such service discharge such sureties and exonerate the bail.” (New York Life Ins. Co. v. Litke, 181 Misc. 32. See, also, People v. Correa, 43 N. Y. S. 2d 266; United States v. Jeffries, 140 F. 2d 745.)
The failure to continue the amendments to section 593 of the Code of Criminal Procedure, after July 1, 1947, is of no significance. It cannot detract from the force and effect of the Federal statute. Settle order.